Citation Nr: 0842056	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an acquired psychiatric 
disability (claimed as brain damage or schizophrenia) to 
include as secondary to influenza or sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
March 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for the flu, brain damage, and loss of stamina and 
also continued the previous denial of vertigo, abnormal smell 
and taste, and seizures as secondary to brain damage.  
Jurisdiction was subsequently transferred to the Cleveland, 
Ohio RO.  In the October 2004 supplemental statement of the 
case (SSOC), the issue was recharacterized as entitlement to 
service connection for brain damage/schizophrenia as a 
residual of influenza/sinusitis.  As will be discussed below, 
the veteran is essentially seeking service connection for a 
psychiatric disability, which has been previously denied by 
both the RO and the Board on several occasions in the past.  
As such, the issue has been recharacterized as shown above.  

In September 2004, the veteran presented testimony at a 
hearing conducted at the Cleveland RO before a Decision 
Review Officer (DRO).  In October 2008, the veteran presented 
testimony at a hearing conducted by the use of video 
conferencing equipment at the Cleveland RO before the 
undersigned Acting Veterans Law Judge (AVLJ) sitting in 
Washington, D.C.  Transcripts of these hearings are in the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

Reasons for Remand:  To afford the veteran proper notice and 
to obtain VA, private, and Social Security Administration 
(SSA) records

As noted in the introduction, the veteran is seeking service 
connection for an acquired psychiatric disability, which he 
characterized in a September 2003 statement as a claim for 
brain damage leading to a loss of stamina or coordination as 
a consequence of flu infection in service.  Following the 
March 2004 denial of entitlement to service connection for 
the flu, brain damage, and loss of stamina which also 
continued the previous denial of vertigo, abnormal smell and 
taste, and seizures as secondary to brain damage, the veteran 
expressed disagreement in May 2004 with the denial of the 
residuals of flu infection, manifested by brain damage.  
Further, in a January 2004 statement, the veteran specified 
that he believed his condition resulted in schizophrenia.  

A review of the evidence of record reflects that the veteran 
has previously alleged this theory on several occasions, and 
this claim has been denied many times by both the RO and the 
Board, most recently in a March 2001 rating decision.  As 
such, the issue has been recharacterized as whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disability.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  The Board 
notes that, during the pendency of the veteran's appeal, Kent 
v. Nicholson, 20 Vet. App. 1 (2006), was issued.  In this 
decision, the Court held that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Board notes that the veteran has not been 
provided with a notice letter that complies with Kent for the 
issue on appeal.  Kent, 20 Vet. App. 1.  

After reviewing the previous denials of the issue on appeal, 
the Board notes that service connection for an acquired 
psychiatric disability has been consistently denied because 
it has not been shown to have become manifest to a 
compensable degree within one year following separation from 
service, nor has such disability been found to be otherwise 
attributable to military service.  As such, the notice letter 
should inform the veteran of these facts as well as provide a 
definition of new and material evidence.

Further, the Board notes that the veteran has been in receipt 
of SSA disability since July 1976.  Although the evidence of 
record does not define why the veteran is in receipt of SSA 
disability, the Board notes that the veteran has been 
diagnosed with various psychiatric disabilities since 1974.  
The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the 
circumstances presented here, the RO should request the 
veteran's SSA medical records.

Additionally, it appears that there might be additional VA 
and private treatment records not yet associated with the 
claims folder.  In this regard, the veteran testified during 
his October 2008 hearing that he has been hospitalized for 
schizophrenia thirty times since his separation from service.  
The Board notes that the veteran has been hospitalized at 
Woodside Receiving Hospital in Youngstown, Ohio, more than 
twenty times since his first admission in August 1974 and 
what appears to have been his last admission in October 1990.  
Although several records of the veteran's admissions at 
Woodside Receiving Hospital are of record, not all of the 
admissions in the 1980s are of record.  Therefore, attempts 
to associate these records with the claims file should be 
undertaken.  

Moreover, the veteran testified during his September 2004 
hearing that he has sought treatment at VA since 1990.  In a 
February 1993 statement, the veteran indicated that he was 
receiving treatment at the Youngstown VA outpatient clinic on 
an ongoing basis.  The veteran also indicated that he had 
been treated on many occasions at the VA facilities in 
Brecksville and Wade Park.  Although VA treatment records 
from Youngstown and Brecksville are of record, it appears 
that they are incomplete.  In addition, a June 2006 VA letter 
reflected that the veteran had four acute psychiatric 
admissions to Brecksville and Wade Park facilities in the 
last four years, not all of which are of record.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Because the veteran has indicated 
that he has received treatment at VA facilities which is not 
a record, a remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denials of his claim on 
appeal.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The letter should indicate that 
the claim for an acquired psychiatric 
disability was last denied in a March 2001 
rating decision and that service 
connection has been consistently denied 
because an acquired psychiatric disability 
has not been shown to have become manifest 
to a compensable degree within one year 
following separation from service, nor has 
such disability been found to be otherwise 
attributable to military service.  As 
such, the notice letter should inform the 
veteran of these facts as well as provide 
a definition of new and material evidence.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should obtain records 
pertaining to the veteran's disability on 
appeal from the SSA and associate them 
with the claims file.

3.  After securing any necessary release 
from the veteran, the AMC should obtain 
records from Woodside Receiving Hospital 
dated from 1980 to 1990.  All efforts to 
associate these records with the claims 
file should be documented.  

4.  The AMC should obtain all VA treatment 
records from the VA facilities in 
Brecksville, Wade Park, and Youngstown 
from 1990 to the present and associate 
them with the claims file. 

5.  After all of the aforementioned 
development has been completed, the RO/AMC 
should readjudicate the claim based on a 
consideration of all of the evidence of 
record, including that added pursuant to 
this remand order.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




